COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Earnest Theodore Clayton v. Tamia Ronique Johnson

Appellate case number:    01-19-00699-CV

Trial court case number: 2009-64960

Trial court:              257th District Court of Harris County

        Appellant, Ernest Theodore Clayton, has filed a motion to dismiss his appeal. The motion,
however, contains sensitive data (the last three numbers of appellant’s driver’s license number and
social security number) that is not required to dismiss the appeal. Unless specifically required,
documents containing such sensitive data cannot be filed with the Court unless the sensitive data
is redacted. See TEX. R. APP. P. 9.9. Accordingly, to protect appellant’s privacy, we strike the
motion to dismiss and request that appellant re-file the motion without including information
regarding his driver’s license and social security numbers.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau___
                                 Acting individually


Date: ___November 26, 2019_